DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
Claims 1-8 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control unit in claim 1 interpreted as autonomous control unit 201, and external information obtainment unit in claim 5 interpreted as camera 17 per [0022].
MPEP § 2181, I. A. provides a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f) interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f) interpretation. Every case will turn on its own unique set of facts.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka et al. (US 6166449 A) herein Takaoka.
In regards to Claim 1, Takaoka discloses the following: 
1. A vehicle control apparatus (see Fig. 1, item 10) comprising: 
a generator that generates electricity using an engine as a motive power source; (see Figs. 1 and 18, engine 20 driving generator 40 and Fig. 20, engine 120 driving generator 140)
a battery that stores electricity that has been generated by the generator; (see Figs. 1 and 18, item 60 chargeable by generator 40 as described in Col. 9, lines 4-33)
a drive unit that drives a vehicle with a motor that uses the battery as an electric power source; (see Fig. 1 and 18, motor 50 and Col. 8, lines 25-41) and
a control unit, (see Fig. 1 and 18, ECU 80) wherein 
the control unit stops the engine when the vehicle is inside a predetermined engine operation prohibition area (see at least Fig. 14, step S226 and Col. 20, line 63 - Col.21, line 9) and when a remaining level of the battery is equal to or higher than a first threshold, (see at least Fig. 14, step S222 and Col. 21, lines 10-12) and 
It is noted that the check of Fig. 14, step S226 determining if the SOC (i.e. the remaining level of the battery) is above threshold value SL is “SOC ≥ SL”, not explicitly “greater than”. However, this would have been an obvious design choice to a person of ordinary skill in the art, with predictable results, with the motivation of effectively preventing the battery 60 from being fully discharged (i.e. reaching a threshold of 0%) while in the urban district. (Takaoka, Col. 21, lines 10-12)
Takaoka discloses the following:
the engine is started when the remaining level of the battery is lower than a second threshold. (see Fig. 14, steps S228 and S230, as described at Col. 21, lines 18-21 and Col. 
In regards to Claim 2, Takaoka discloses the following: 
2. The vehicle control apparatus according to claim 1, wherein the control unit further starts the engine also when the vehicle is scheduled to enter a predetermined engine operation prohibition area. (see at least Fig. 16, “RX2” at times P22-X23 and Col. 22, lines 1-22)
In regards to Claim 3, Takaoka discloses the following: 
3. The vehicle control apparatus according to claim 1, wherein the control unit does not change a state of operation of the engine when the remaining level of the battery is lower than the first threshold and is equal to or higher than the second threshold. (see previous citations to claim 1, see also Fig. 16, times X23-X24, demonstrating SOC below Smin but higher than SL while maintaining engine off.
In regards to Claim 6, Takaoka suggests the following: 
6. The vehicle control apparatus according to claim 1, wherein when entrance to the engine operation prohibition area is scheduled, the control unit charges the battery without driving the motor. (see at least Col. 2, lines 28-31 and Col. 5, lines 26-40)
In regards to Claim 7, Takaoka discloses the following: 
7. The vehicle control apparatus according to claim 1, wherein the engine generates electricity exclusively. (see at least Fig. 1 and 18 that show embodiments where engine 20 connected to generator 40 only.)
In regards to Claim 8, Takaoka discloses the following: 
8. The vehicle control apparatus according to claim 1, wherein the engine also drives the vehicle. (see at least Figs. 20, 23, 25 and 29 that show embodiments where engine 120/220 generates driving force to the tires as well as generating electricity.)
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka as applied to claim 1, in further view of Ishii et al. (US 20170300762 A1) herein Ishii. 
In regards to Claim 4, Takaoka discloses the following: 
4. The vehicle control apparatus according to claim 1, further comprising: a position detection unit that obtains position information of a current location of the vehicle; (see at least Fig. 11, item 90 and Col. 15, lines 52-60) and a storage unit that stores map information, (see at least Fig. 11, item 98 and Col. 15, lines 59-62) 

wherein the control unit further controls autonomous travelling of the vehicle based on the position information of the current location and the map information, and (see at least Fig. 2 and claim 6)
Takaoka discloses the following:
the engine operation prohibition area is specified based on a definition in the map information. (see at least Fig. 16 “districts” and previous citations to Takaoka)
At the time of filing it would have been obvious to a person of ordinary skill in the art to include the teachings of Ishii with the invention of Takaoka with the motivation of providing driving information to the driver if a change that changes the details of driving by the automated driving system occurs in the environment outside of the vehicle. (Ishii, [0041])
In regards to Claim 5, Takaoka discloses the following: 
5. The vehicle control apparatus according to claim 1, further comprising: a position detection unit that obtains position information of a current location of the vehicle; (see at least Fig. 11, item 90 and Col. 15, lines 52-60) a storage unit that stores map information; (see at least Fig. 11, item 98 and Col. 15, lines 59-62) and 
Takaoka does not specifically disclose the following, which is taught by Ishii:
an external information obtainment unit that obtains information of an outside of the vehicle, (see at least Fig. 2 “image sensor” and [0059] “data of an image showing the surroundings of the autonomous vehicle 100 photographed by an in-vehicle camera (image sensor), to the recognition system 200.” And [0060] “For example, the recognition system 200 that has received the foregoing image data performs image recognition to recognize a target in the image, such as a person, road sign, road marking, obstacle, or another passing vehicle”) 
wherein the control unit further controls autonomous travelling of the vehicle based on the position information of the current location and the map information, (see at least Fig. 2 and claim 6) and 
Takaoka discloses the following:
the engine operation prohibition area is specified based on the information obtained by the external information obtainment unit. (see at least Fig. 16 “districts” and previous citations to Takaoka, as modified by the image sensor of Ishii.)
At the time of filing it would have been obvious to a person of ordinary skill in the art to include the recognition system of Ishii with the engine operation of Takaoka with the motivation of judging whether or not an operation of the autonomous vehicle is suitable for the current or predicted situation as necessary, and/or in order to make a judgement of suitability based on the recognition of different targets. (Ishii, [0080]-[0082])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on 
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
March 21, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669